—In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Westchester County (Shapiro, J.), entered April 26, 2002, as awarded the plaintiff wife certain pendente lite maintenance and housing expenses.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant appeals from those portions of an order which awarded the plaintiff wife various pendente lite relief. The challenged awards are a proper accommodation between the reasonable needs of the plaintiff and the financial ability of the defendant, giving due regard to the parties’ preseparation standard of living (see Ash v Ash, 262 AD2d 436 [1999]; Friedman v Friedman, 163 AD2d 461, 462 [1990]). Indeed, modification of a pendente lite award on appeal is rarely made, and then only under exigent circumstances, such as where a party is unable to meet his or her financial obligations or justice otherwise requires (see Wallach v Wallach, 236 AD2d 604, 605 [1997]; Beige v Beige, 220 AD2d 636 [1995]). Here, no such circumstances are present. Thus, the proper remedy for any perceived inequity in a pendente lite award is a speedy trial (see Campanella v Campanella, 232 AD2d 598, 599 [1996]; (Gianni v Gianni, 172 AD2d 487, 488 [1991]).
The defendant’s remaining contentions are without merit. Ritter, J.P., Florio, S. Miller and H. Miller, JJ., concur.